Citation Nr: 0029924	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-17 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety disorder, with depression, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The appellant served on active duty from October 1978 to 
April 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The medical evidence reveals that the appellant's 
generalized anxiety disorder with depression is manifested 
by sleep impairment; a tense and apprehensive mood; bouts 
of crying; depression; fair judgment; poor insight; and no 
more than considerable social and industrial impairment.

3. The medical evidence does not show suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance and 
hygiene; difficulty in adapting to stressful situations.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Part 4, Diagnostic Code (DC) 9400 
(1995), DC 9400 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided a recent VA examination for mental 
disorders as well as two earlier VA examinations for mental 
disorders.  In addition, the RO obtained numerous VA and 
Social Security medical records that the appellant indicated 
were available.  The appellant has not indicated that there 
is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board also notes that after the appellant filed her 
initial claim, portions of the VA schedule of rating criteria 
governing mental disorders, including the criteria under 
Diagnostic Code 9411, were amended effective November 7, 
1996.  Accordingly, the Board will apply the regulation most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The appellant's service medical records show that she was 
treated for a nervous condition and psychiatric conditions 
while in service.  In October 1983, the appellant was granted 
service connection for anxiety neurosis with a disability 
rating of 10 percent from November 1981 to January 1984 and a 
noncompensable rating after January 1984.

In October 1996, the appellant filed a claim for an increased 
evaluation for her service connected generalized anxiety 
disorder.  

VA examination in December 1996 revealed that the appellant's 
service connected generalized anxiety disorder was manifested 
by difficulty sleeping, crying spells, poor appetite, 
anxiety, apprehension, and social isolation.  The examiner 
noted that the appellant exhibited adequate hygiene, and 
there were no delusions or hallucinations.  There was no 
suicidal or homicidal ideation.  The appellant had fair 
judgment but poor insight.  The examiner provided a GAF score 
of 50-55, which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Based on this examination and the overall 
medical evidence, the appellant's disability evaluation for a 
generalized anxiety disorder with depression was increased to 
50 percent.  

The appellant appealed this decision, arguing that her 
disability warranted an evaluation in excess of 50 percent.

A social work assessment worksheet dated in August 1997 
indicates that the appellant exhibits self-destructive 
behavior like punching walls.    The appellant was 
hospitalized from July 15, 1997 to August 8, 1997 for 
treatment of her anxiety disorder and depression.  At the 
time of admission to the hospital, the appellant presented 
with audiovisual hallucinations and suicidal ideation.  After 
treatment the appellant was discharged from the hospital with 
no active hallucinations, no delusions and no harmful ideas 
to herself or others.  The discharge records indicate a GAF 
score of 50 which is indicative of serious symptoms with 
serious impairment in social, occupational, or school 
functioning.  The Board notes that the appellant was granted 
a 100 percent disability rating for this period of 
hospitalization.

The appellant testified at a personal hearing in October 
1997.  She testified that she has not worked since September 
1996, that she has trouble sleeping and has no friends and 
does not go out.  She testified to hearing voices and 
receiving ongoing treatment for her anxiety disorder with 
depression.

VA treatment notes from January 1997 to January 1998 show the 
appellant has complaints of difficulty sleeping, panic 
attacks, anxiety, and feelings of loneliness.  The treatment 
notes indicate no hallucinations, no delusions, and no 
homicidal or suicidal ideation.

A VA examination in February 1998 reveals that the appellant 
is anxious and shows signs of depression.  It was reported 
that the appellant claimed to be isolated at home and being 
always nervous.  It was noted that she was rather exaggerated 
in her behavior, with some voluntary components in her 
inability to stay still, moving back and forth and seemingly 
restless (this was not the same behavior that she exhibited 
in the waiting room).  The examiner noted she had adequate 
grooming, adequate memory, fair judgment, and poor insight.  
In view of the voluntary component of some of the appellant's 
behavior, a social and industrial survey was ordered.  The 
diagnosis was generalized anxiety disorder.  A GAF score of 
50-55 was provided.

A Social and Industrial field survey was performed in April 
1998.  The appellant was not at home when visited, but was 
seen later at the interviewer's office.  She reported feeling 
lonely and depressed and that she has frequent episodes of 
crying.  She claimed that she did not converse with neighbors 
or drive a car.  She spent most of the time alone in her room 
watching television or reading.  Her mother indicated that 
she had problems completing tasks and had recently begun to 
paint the outside fence, but had not finished the job.  Two 
neighbors were interviewed and one stated that the appellant 
is a cordial and friendly person who converses with her 
neighbors frequently.  It was reported that she was involved 
in all home chores and a few months earlier painted the fence 
surrounding the house.  She reportedly shopped with her 
mother and did errands for her.  She drove herself and 
"commutes everywhere".  The other neighbor indicated that 
the appellant does not converse with neighbors and was home 
most of the time.

The appellant has been granted Social Security benefits and 
her Social Security records are associated with the claims 
file.  The appellant underwent a psychiatric evaluation in 
November 1997.  It was reported that the appellant had worked 
for 3 years as a cook and left work in 1996 on medical 
advice.  The examiner noted that the appellant complained of 
low self-esteem, depression, hallucinations, isolation, 
difficulty sleeping, and suicidal ideation.  The examiner 
found no current evidence of perceptual disturbances, ideas 
of reference, or suicidal or homicidal ideation.  The 
examiner found the appellant had cordial relations with her 
neighbors and family members.  The appellant did have 
difficulty with short and long term memory, was easily 
distracted, and exhibited poor concentration.  Her judgment 
and insight were poor.  The examiner noted that she could not 
manage her funds or problems that arose in her home.  The 
examiner provided a diagnosis of schizoaffective disorder and 
a GAF score of 40-50, which is indicative of serious symptoms 
and serious impairment in social, occupational, or school 
functioning.

The appellant underwent a VA examination in February, 2000.  
She complained of difficulty sleeping and social isolation.  
The examiner noted that the appellant exhibited similar 
behavior as the last examination, i.e., did not exhibit the 
same behavior in the waiting room as she did at the time of 
the examination.  She was adequately groomed and was alert, 
fully aware, and in contact with reality.  The appellant's 
answers were relevant and coherent.  There was no indication 
of delusions or hallucinations and the appellant was not 
suicidal or homicidal.  Her mood was tense and apprehensive.  
Her memory was adequate and she had fair judgment and poor 
insight.  The diagnoses included generalized anxiety disorder 
and very strong histrionic personality characteristics.  The 
examiner provided a GAF score of 50.



III. Analysis

The appellant contends, in essence, that a disability rating 
in excess of 50 percent is warranted for her service-
connected generalized anxiety disorder with depression.

Under the current regulation, a 50 percent rating is 
warranted for an anxiety disorder when there is  
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.".  38 C.F.R. § 4.130, DC 9400 (1999).

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships." Id.

A rating of 100 percent requires disability more closely 
reflecting "gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name."  Id.

Because the regulations governing mental disorders have 
changed since the appellant filed her claim for an increased 
evaluation, the Board is required to look at both the old and 
the current regulations and apply the regulation that is most 
favorable to the appellant.  Karnas v Derwinski, 1 Vet. 
App. 308 (1990).  

The regulatory criteria prior to November 7, 1996 provided 
that a 50 percent disabling evaluation was warranted when the 
"ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment. 38 C.F.R. 
§ 4.132, DC 9400 (1995).

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent evaluation was not warranted under the old 
regulations unless the "attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psycho-neurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  Id.

Under the old regulations, a 100 percent rating would be 
granted in cases where there was a service connected mental 
disorder assigned a 70 percent rating, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1995).

The appellant has been granted 100 percent disability by the 
Social Security Administration which found that her mental 
disorder was totally disabling.  The VA examinations do not 
show the same degree of disability.  Among other things, the 
VA examinations indicate that the appellant was competent to 
handle VA funds, and the February 1998 and February 2000 
examination reports indicate that there appears to be a 
voluntary component to the appellant's behavior, in that her 
behavior in the waiting room was not the same as her behavior 
while being examined.

The Board finds that the VA examination reports are more 
credible than the Social Security psychiatric examination 
report from November 1997.  The VA reports are consistent 
with each other, and the apparent voluntary nature of some of 
the appellant's behavior was noted on two separate occasions.  
Additionally, there was more follow-up work done after the 
February 1998 VA examination.  A Social and Industrial field 
survey was ordered.  This additional information also lends 
greater weight to the VA examination.  The Social and 
Industrial field survey report supports some of the initial 
observations of the VA examiner.  The appellant was not at 
home when visited despite her assertion that she is unable to 
go out and spends most of her day at home in her room.  One 
of the two neighbors interviewed did indicate that the 
appellant was home most of the time and did not converse with 
others, but the other neighbor indicated that the appellant 
was friendly and cordial and was involved in home chores, 
running errands, and had painted a fence.

When taken as a whole, the Board finds that the VA 
examination reports, including the report of the Social and 
Industrial field survey is a more credible evaluation of the 
appellant's mental disorder than the November 1997 SSA 
psychiatric evaluation.

Based on the above, after review of all the evidence of 
record, the Board finds that a rating in excess of 50 percent 
is not warranted.  The Board finds that the appellant does 
not meet or nearly approximate the criteria for a 70 percent 
evaluation under the current regulations.  The appellant was 
hospitalized in 1997 with suicidal ideation and was granted a 
100 percent disability rating for that period of time.  Other 
than that time, the appellant has not exhibited suicidal or 
homicidal ideation.  There is no medical evidence that the 
appellant exhibits symptoms such as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; and a neglect of personal appearance 
and hygiene.  The appellant has been assigned GAF scores of 
40-55 over the past years with the most consistent scores 
being in the range of 50.  A GAF of 50 is indicative of 
serious symptoms and serious impairment of functioning.  This 
assessment is consistent with a no higher than a 50 percent 
disability evaluation for a generalized anxiety disorder with 
depression.

Under the old regulations, the Board also finds that a 
disability rating in excess of 50 percent is not warranted.  
The VA examination reports are more credible than the SSA 
psychiatric report, and the VA examination reports indicate 
that there was some question as to the voluntary nature of 
some of the appellant's symptoms in that her behavior was not 
the same in the waiting room as it was during examination.  
Details regarding the appellant's previous employment and her 
contact with others have been inconsistently related by her.  
The overall evidence shows that the appellant maintains 
cordial relations with her neighbors and family, one of her 
neighbors described her as friendly and that she often 
conversed with her neighbors.  The appellant can drive 
herself and runs errands.  The Board does not doubt that the 
appellant suffers from a generalized anxiety disorder with 
depression, but the more credible medical evidence 
establishes that it is not as severe as the SSA psychiatric 
records would indicate.  Based on the evidence, the Board 
finds that the appellant's symptoms most closely resemble 
considerable impairment in the ability to establish and 
maintain effective relationships, which is indicative of a 50 
percent evaluation, rather than severe impairment which would 
be indicative of a 70 percent evaluation.  38 C.F.R. § 4.132, 
DC 9400 (1995).  The appellant's GAF scores, which are in the 
50-55 range, are also consistent with a 50 percent 
evaluation.  A GAF score of 50 represents serious symptoms or 
serious impairment of in social, occupational, or school 
functioning.  

Therefore, based on both the old and the new regulations, the 
Board finds that the evidence supports a disability rating of 
50 percent and no higher, for the appellant's service-
connected generalized anxiety disorder with depression.

In light of the above, the claim for an increased disability 
rating for a generalized anxiety disorder with depression is 
denied.


ORDER

Entitlement to a disability rating for a generalized anxiety 
disorder with depression in excess of 50 percent is denied.


REMAND

The RO denied total disability rating based on individual 
unemployability (TDIU) in April 2000.  The Board finds that 
the veteran submitted a timely Notice of Disagreement (NOD) 
to the denial of TDIU in May 2000.  However, no Statement of 
the Case (SOC) on this matter has been issued by the RO.  The 
pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a)  (West 1991); 38 C.F.R. § 20.200  (2000).  
Upon the timely receipt of a Notice of Disagreement, the RO 
must prepare and furnish to the claimant a Statement of the 
Case unless the benefit being sought is granted in full.  38 
U.S.C.A. § 7105(d)(1)  (West 1991); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410  (1995).  Consequently, this matter must be 
remanded in order for the veteran to be assured of full 
procedural due process.  38 C.F.R. § 19.9  (2000); Manlincon 
v. West, 12 Vet. App. 238  (1999).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

The RO should issue to the appellant a 
Statement of the Case (SOC) in regard to 
the claim for TDIU,  The SOC should 
provide citation to all applicable laws 
and regulations used by the RO and to all 
evidence considered in its decision, as 
well as detailed reasons and bases for 
its decision.  The appellant must be 
informed of the need to submit a timely 
Substantive Appeal should she wish to 
perfect an appeal of any of the RO's 
determinations. 

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

